Case 3:18-cv-01011-TJC-JRK Document 113-4 Filed 03/01/21 Page 1 of 3 PageID 14579




                 EXHIBIT 4
Smith v. Costa Del Mar, Inc. - Claim Form Confirmation          https://www.sunglassessettlement.com/Claim/Confirmation
             Case 3:18-cv-01011-TJC-JRK Document 113-4 Filed 03/01/21 Page 2 of 3 PageID 14580




1 of 2                                                                                            1/28/2021, 10:46 AM
Smith v. Costa Del Mar, Inc. - Claim Form Confirmation          https://www.sunglassessettlement.com/Claim/Confirmation
             Case 3:18-cv-01011-TJC-JRK Document 113-4 Filed 03/01/21 Page 3 of 3 PageID 14581




2 of 2                                                                                            1/28/2021, 10:46 AM
